 Case: 1:19-cv-01053-SJD-KLL Doc #: 29 Filed: 03/13/21 Page: 1 of 1 PAGEID #: 97




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

THELMA J. SMITH,                                             Case No. 1:19-cv-1053
    Plaintiff,                                               Dlott, J.
                                                             Litkovitz, M.J.
        vs.

FIDELITY MORTGAGE,                                           ORDER
INC., et al.,
       Defendants.

       Defendant Fidelity Mortgage, Inc. (Fidelity) filed a motion to dismiss with prejudice for

failure to prosecute on October 14, 2020. (Doc. 21). As part of its motion, Fidelity sought an

award of costs and fees associated with plaintiff’s failure to comply with her discovery

obligations. After plaintiff failed to timely respond to the motion, the Court issued an order to

show cause why the case should not be dismissed for lack of prosecution. (Doc. 22). Following

an extension (Doc. 24), plaintiff filed a response to the show cause order. (Doc. 25). Upon the

undersigned’s Report and Recommendation (Doc. 26), Judge Dlott denied Fidelity’s motion to

dismiss but awarded attorney fees against plaintiff’s counsel for the time and expenses associated

with Fidelity’s motion. (Doc. 27).

       Fidelity has submitted a petition for such fees, which is supported by its counsel’s

declaration and corresponding itemization. (Docs. 28, 28-1). Plaintiff did not object or

otherwise respond to the petition. The Court has reviewed the petition and hereby AWARDS

Fidelity attorney fees in the amount of $5,603.50 against plaintiff’s counsel.

       IT IS SO ORDERED.


Date: __________________
       3/12/2021                                             _______________________
                                                             Karen L. Litkovitz
                                                             United States Magistrate Judge
